             Case 1:20-cv-01421-APM Document 14 Filed 06/18/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 PROJECT ON GOVERNMENT
 OVERSIGHT, INC.,

                 Plaintiff,
                                                           Civil Action No. 20-1421 (APM)
                          v.

 U.S. DEPARTMENT OF STATE,

                 Defendant.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s April 19, 2021 Minute Order, Plaintiff the Project on Government

Oversight, Inc. and Defendant the U.S. Department of State (the “Department” or “State”), through

undersigned counsel, hereby provide the Court with the following Joint Status Report.

        1.       This case arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq. Plaintiff’s FOIA request seeks “records that are maintained by an agency or for an agency

by a government contractor in any format, including an electronic format for any approvals issued

by the U.S. Department of State as authorized by 37 USC § 908.” ECF No. 1 ¶ 51; ECF No. 1-11

at 2.

        2.       State conducted initial searches for records potentially responsive to Plaintiff’s

FOIA request and, given the volume of records returned by those initial searches, the parties

conferred to discuss potential strategies to narrow the search results. As a result of those

discussions, the parties mutually agreed that the Department should collect and process records

sufficient to capture the rank, intended occupation, foreign government, and final determination

information for all of the 37 U.S.C. § 908 requests referred to the Department during the last seven

years, in compliance with the Department’s document retention policy. State’s initial round of
             Case 1:20-cv-01421-APM Document 14 Filed 06/18/21 Page 2 of 3




searches based on those narrowed parameters located approximately 500 records potentially

responsive to Plaintiff’s narrowed request.

        3.       On November 17, 2020, the Department made a first production and released in

part six responsive records. On December 15, 2020, the Department made a second production

and released in part five responsive records. On January 15, 2021, the Department made a third

production and released in part sixty-five responsive records.       On February 16, 2021, the

Department made a fourth production and released in part eighteen responsive records. On March

16, 2021, the Department made a fifth production and released in part fifty-six responsive records.

On April 20, 2021, the Department made a sixth production and released in part twenty-one

responsive records. On May 18, 2021, the Department made a seventh production and released in

part eighty-nine responsive records. On June 16, 2021, the Department made an eighth production

and released in part twenty-four responsive records.

        4.       The processing of Plaintiff’s request remains ongoing, and the Department will

continue making productions on the third Tuesday of each month as necessary to satisfy Plaintiff’s

request.

        5.       The parties propose to provide the Court with a further joint status report on or

before August 17, 2021. Should issues arise earlier that necessitate the Court’s intervention, the

parties will file an interim status report at that time.




                                                    2
        Case 1:20-cv-01421-APM Document 14 Filed 06/18/21 Page 3 of 3




Dated: June 18, 2021               Respectfully submitted,
                                   /s/ Ross A. Nabatoff
                                   Ross A. Nabatoff
                                   D.C. Bar # 376665
                                   Law Office of Ross A. Nabatoff
                                   1440 G. Street, N.W.
                                   Washington, D.C. 20005
                                   Telephone: (202)-650-0337
                                   ross@ranlawfirm.com

                                   Counsel for Plaintiff

                                   CHANNING D. PHILLIPS
                                   D.C. Bar No. 415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                               By: /s/ Katherine B. Palmer-Ball
                                   KATHERINE B. PALMER-BALL
                                   D.C. Bar # 1014003
                                   Assistant United States Attorney
                                   555 4th Street, N.W., Washington, D.C. 20530
                                   Telephone: (202) 252-2537
                                   katherine.palmer-ball@usdoj.gov

                                   Counsel for Defendant




                                      3
